Case 4:20-cv-10151-JLK Document 21 Entered on FLSD Docket 01/12/2021 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                KEY WEST DIVISION

                                  CASE NO.: 20-CV-10151-JLK

 ANDREW T. DAY,

        Plaintiff,
 vs.

 City of Key West Mayor
 TERI JOHNSTON (in her official capacity)
 Key West City Manager
 GREGORY W. VELIZ (in his official capacity)
 and the CITY OF KEY WEST, FLORIDA,
 a Florida Municipality

        Defendants.
                                     /



                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        COMES NOW, the Plaintiff, ANDEW T. DAY, by and through his undersigned

 attorney and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure hereby

 gives notice of his voluntary dismissal of the above styled action.


 Dated: December January 12, 2021              Respectfully submitted,
        Miami, Florida
                                         By:   /s/ William Leonard Athas
                                               ATHAS LAW FIRM, PLLC
                                               William L. Athas , Esq.
                                               Florida Bar No. 0078247
                                               701 Brickell Avenue, Suite 1550
                                               Miami, Florida 33131
                                               Telephone: (954) 292-7745
                                               Email: athaslaw@aol.com
Case 4:20-cv-10151-JLK Document 21 Entered on FLSD Docket 01/12/2021 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 12, 2021. I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF.

                                                 s/ William Leonard Athas
                                                 William Leonard Athas

                                   SERVICE LIST
                              Case No. 20-cv-10151-JLK
                                  Andrew T. Day,
                                          v.
          City of Key West Mayor TERI JOHNSTON, (in her official capacity),
        Key West City Manager GREGORY W. VELIZ (in his official capacity) and
             The CITY OF KEY WEST, FLORIDA, a Florida Municipality..

 Teri Johnston,                                  Shawn D. Smith
 Mayor of Key West Florida                       Key West City Attorney
 1300 White Street                               1300 White Street
 Key West, Florida 33040                         Key West, Florida 33040
 Mailing address:                                Mailing address
 P. O. Box 1409                                  P. O. Box 1409
 Key West, Florida 33041-1409                    Key West, Florida 33401-1409
 Telephone: (305) 809-3844                       Telephone: (305) 809-3770
 Email: tjohnston@cityofkeywest-fl.gov           Email: sdsmith@cityockeywest-fl.gov
 Alternate Email:
 mayor@cityofkeywest-fi.gov
                                                 Michael T. Burke
 George W. Veliz,                                Johnson, Anselmo, Murdock, Burke, Piper
                                                 & Hochman, P.A.
 City Manger, City of Key West                   2455 East Sunrise Boulevard, Ste. 1000
 1300 White Street                               Fort Lauderdale, FL 33304
 Key West, Florida 33040                         Florida Bar No. 338771
 Mailing address:                                Email: Burke@jambg.com
                                                 Cardona@jambg.com
 P. O. Box 1409                                  Tel: (954) 463-0100
 Key West, Florida 33041-1409
 Telephone” (305) 809-3886
 Email: Citymanager@cityofkeywest-fl.gov
